                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cv-00394-FDW-DSC


 American General Life Insurance              )
 Company,                                     )
                                              )
                 Plaintiff,                   )
                                              )
         vs.                                  )                        ORDER
                                              )
 Brittany Brown                               )
 Kasey Brown                                  )
 Express Funeral Funding, LLC                 )
 Jaden Chunn                                  )
 Charles J. Brown                             )
 Carolina Funeral Service &                   )
 Cremation Center, LLC,                       )
                                              )
                Defendants.                   )

       THIS MATTER is before the Court on Defendant’s Consent Motion to Set Aside Default,

which is unopposed by Plaintiff. (Doc. No. 15). For the reasons stated herein, the Court GRANTS

Defendant’s Motion.

       I.      BACKGROUND

       On July 17, 2020, Plaintiff filed a complaint against Defendants for interpleader relief

regarding a life insurance policy that became payable on or around December 22, 2019. (Doc. No.

1). The listed beneficiaries on the policy changed approximately three times between the time the

policy was purchased and when it became payable. (Doc. No. 1, pp. 2-3). Once the policy became

payable, Plaintiff received separate claims for benefits under the policy from each Defendant. Id.

at pp. 3-4. Plaintiff filed the instant suit to “resolve conflicting claims and potential rights to the

benefits due and owing under the Policy.” Id. at p. 4. Summons was properly issued to all

Defendants except Defendant Kasey Brown, and only pro se Defendant Charles Brown filed an

Answer. (Doc. No. 9). Plaintiff moved for an entry of default as to Defendants Brittany Brown,




      Case 3:20-cv-00394-FDW-DSC Document 16 Filed 11/19/20 Page 1 of 3
Jaden Chunn, and CFSCC on September 4, 2020, (Doc. No. 10), and the Clerk of Court entered

default as to them on September 9, 2020. (Doc. No. 11). Defendants Brittany Brown and CFSCC

(“Defaulting Defendants”) promptly filed the instant Motion to Set Aside Default.

       II.     ANALYSIS

       Federal Rule of Civil Procedure 55(a) allows for the entry of default against a defendant

who fails to “plead or otherwise defend.” Fed. R. Civ. P. 55(a). Under Rule 55(c), the Court may

set aside such entry for default upon a showing of good cause. Fed. R. Civ. P. 55(c). Rule 55(c)

must be “liberally construed in order to provide relief from the onerous consequences of defaults

and default judgments.” Lolatchy v. Arthur Murray, Inc., 816 F.2d 951, 954 (4th Cir. 1987)

(quotation omitted). “Any doubts about whether such relief should be granted should be resolved

in favor of setting aside the default so that the case may be heard on the merits.” Tolson v. Hodge,

411 F.2d 123, 130 (4th Cir. 1969).

       When deciding whether to set aside an entry of default, courts should “consider whether

the moving party has a meritorious defense, whether it acts with reasonable promptness, the

personal responsibility of the defaulting party, the prejudice to the [nonmoving] party, whether

there is a history of dilatory action, and the availability of sanctions less drastic.” Colleton

Preparatory Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir. 2010).

       Here, the considerations weigh heavily in favor of setting aside the default. The Motion to

Set Aside Default indicates that the Defaulting Defendant’s’ failure to answer was due to a clerical

error made by Defaulting Defendants’ counsel. (Doc. No. 15-1, p. 2). Upon the Clerk’s entry of

default, Defaulting Defendants promptly filed its Answer within two days, (Doc. No. 12), and filed

the instant motion within seven days. (Doc. No. 15). Moreover, Plaintiff does not object to setting

aside the entry of default as to Defaulting Defendants. (Doc. No. 15, p. 2). Accordingly, because



                                                 2

      Case 3:20-cv-00394-FDW-DSC Document 16 Filed 11/19/20 Page 2 of 3
a Rule 55(c) motion is to be construed liberally in favor of setting aside default and because

Defaulting Defendants have shown good cause, the Court hereby GRANTS Defendants’ Motion

to Set Aside Default. (Doc. No. 15).

       III.   CONCLUSION

       For the reasons stated herein, Defendants Brittany Brown and Carolina Funeral Service &

Cremation Center, LLC have shown good cause to set aside the entry of default against them.

Accordingly, their Motion to Set Aside Entry of Default, (Doc. No. 15), is GRANTED.

       IT IS SO ORDERED.


                                        Signed: November 19, 2020




                                               3

      Case 3:20-cv-00394-FDW-DSC Document 16 Filed 11/19/20 Page 3 of 3
